                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 NANOCO TECHNOLOGIES LTD.,
        Plaintiff,

        v.                                             Civil Action No. 2:20-cv-00038-JRG

 SAMSUNG ELECTRONICS CO., LTD., and
 SAMSUNG ELECTRONICS AMERICA,
 INC.
        Defendant


        PROTECTIVE ORDER REGARDING THE DISCLOSURE AND USE OF
                       DISCOVERY MATERIALS

       WHEREAS, Plaintiff Nanoco Technologies Ltd. (“Nanoco”) and Defendants Samsung

Electronics Co. and Samsung Electronics America, Inc. (“Samsung”), hereafter referred to as “the

Parties,” believe that certain information that is or may be encompassed by discovery demands by

the Parties involves the production or disclosure of trade secrets, confidential business

information, or other proprietary information;

       WHEREAS, the Parties seek a protective order (“Order”) limiting disclosure thereof in

accordance with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

       1.      Each Party may designate as confidential for protection under this Order, in whole or

in part, any document, information or material that constitutes or includes, in whole or in part,

confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

Party reasonably believes it owes an obligation of confidentiality with respect to such document,

information or material (“Protected Material”). Protected Material shall be designated by the

Party producing it by affixing a legend or stamp on such document, information or material as


                                                 1
follows: “CONFIDENTIAL.” The word “CONFIDENTIAL” shall be placed clearly on each page

of the Protected Material (except deposition and hearing transcripts) for which such protection is

sought. For deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on

the cover page of the transcript (if not already present on the cover page of the transcript when

received from the court reporter) by each attorney receiving a copy of the transcript after that

attorney    receives   notice      of        the designation of some or all of that transcript as

“CONFIDENTIAL.” For natively produced Protected Material, the word “CONFIDENTIAL”

shall be placed in the filename of each such natively produced document.

       2.      Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance

of this Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

shall receive the same treatment as if designated “CONFIDENTIAL” or “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY,” respectively, under this Order, unless and until such

document is redesignated to have a different classification under this Order.

       3.      With      respect        to     documents,   information   or    material    designated

“CONFIDENTIAL,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,”

(collectively, “DESIGNATED MATERIAL”),1 subject to the provisions herein and unless

otherwise stated, this Order governs, without limitation: (a) all documents, electronically stored

information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all pretrial,

hearing or deposition testimony, or documents marked as exhibits or for identification in depositions

and hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits; and

(e) stipulations. All copies, reproductions, extracts, digests and complete or partial summaries



       1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” or “CONFIDENTIAL – OUTSIDE
ATTORNEYS’ EYES ONLY,” both individually and collectively.


                                                       2
prepared from any DESIGNATED MATERIALS shall also be considered DESIGNATED

MATERIAL and treated as such under this Order.

       4.      A    designation     of    Protected   Material   (i.e.,   “CONFIDENTIAL,”         or

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,”) may be made at any time.

Inadvertent or unintentional production of documents, information or material that has not been

designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a

claim for confidential treatment.        Any Party that inadvertently or unintentionally produces

Protected Material without designating it as DESIGNATED MATERIAL may request destruction

of that Protected Material by notifying the recipient(s), as soon as reasonably possible after the

producing Party becomes aware of the inadvertent or unintentional disclosure, and providing

replacement Protected Material that is properly designated. The recipient(s) shall then destroy all

copies of the inadvertently or unintentionally produced Protected Materials and any documents,

information or material derived from or based thereon.

       5.      “CONFIDENTIAL” documents, information and material may be disclosed only

to the following persons, except upon receipt of the prior written consent of the designating Party,

upon order of the Court:

       (a)     Outside counsel of record in this Action, Case No. 2:20-cv-00038-JRG, for the
               Parties;

       (b)     Employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;

       (c)     Up to and including three (3) designated in-house counsel for the Parties who have
               responsibility for making decisions dealing directly with the litigation of this
               Action, provided that (1) such designated in-house counsel are not engaged in
               competitive decision-making (not including settlement or other decision-making in
               the litigation); and (2) before access is given, the designated in-house counsel has
               completed the Undertaking attached as Exhibit A hereto and the same is served upon
               the producing Party at least ten (10) days before access to the Protected Material is
               to be given to that designated in-house counsel to object to and notify the receiving
               Party in writing that it objects to disclosure of Protected Material to the designated


                                                  3
      representative. The Parties agree to promptly confer and use good faith to resolve
      any such objection. If the Parties are unable to resolve any objection, the objecting
      Party may file a motion with the Court within fifteen (15) days of the notice, or
      within such other time as the Parties may agree, seeking a protective order with
      respect to the proposed disclosure. The objecting Party shall have the burden of
      proving the need for a protective order. No disclosure shall occur until all such
      objections are resolved by agreement or Court order;

(d)   Up to and including three (3) designated representatives of each of the Parties to the
      extent reasonably necessary for the litigation of this Action, except that either Party
      may in good faith request the other Party’s consent to designate one or more
      additional representatives, the other Party shall not unreasonably withhold such
      consent, and the requesting Party may seek leave of Court to designate such
      additional representative(s) if the requesting Party believes the other Party has
      unreasonably withheld such consent, provided that: (1) such designated
      representatives are not engaged in competitive decision-making (not including
      settlement or other decision-making in the litigation); and (2) before access is given,
      the designated representative has completed the Undertaking attached as Exhibit A
      hereto and the same is served upon the producing Party at least ten (10) days before
      access to the Protected Material is to be given to that designated representative to
      object to and notify the receiving Party in writing that it objects to disclosure of
      Protected Material to the designated representative. The Parties agree to promptly
      confer and use good faith to resolve any such objection. If the Parties are unable
      to resolve any objection, the objecting Party may file a motion with the Court within
      fifteen (15) days of the notice, or within such other time as the Parties may agree,
      seeking a protective order with respect to the proposed disclosure. The objecting
      Party shall have the burden of proving the need for a protective order. No disclosure
      shall occur until all such objections are resolved by agreement or Court order;

(e)   Outside consultants or experts (i.e., not existing employees or affiliates of a Party or
      an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
      such consultants or experts are not presently employed by the Parties hereto for
      purposes other than this Action; (2) before access is given, the consultant or expert
      has completed the Undertaking attached as Exhibit A hereto and the same is served
      upon the producing Party with a current curriculum vitae of the consultant or expert
      at least ten (10) days before access to the Protected Material is to be given to that
      consultant or expert to object to and notify the receiving Party in writing that it
      objects to disclosure of Protected Material to the consultant or expert. The Parties
      agree to promptly confer and use good faith to resolve any such objection. If the
      Parties are unable to resolve any objection, the objecting Party may file a motion
      with the Court within fifteen (15) days of the notice, or within such other time as the
      Parties may agree, seeking a protective order with respect to the proposed disclosure.
      The objecting Party shall have the burden of proving the need for a protective order.
      No disclosure shall occur until all such objections are resolved by agreement or
      Court order;




                                         4
       (f)     Independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action; and

       (g)     The Court and its personnel.

       6.      A    Party    shall    designate   documents,    information     or   material   as

“CONFIDENTIAL” only upon a good faith belief that the documents, information or material

contains confidential or proprietary information or trade secrets of the Party or a Third Party to

whom the Party reasonably believes it owes an obligation of confidentiality with respect to such

documents, information or material.

       7.      Documents, information or material produced pursuant to any discovery request

in this Action, including but not limited to Protected Material designated as DESIGNATED

MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not be used

for any other purpose, including for the prosecution of any patent or patent application and

marketing, financial, pricing, or other business competitive decision-making (not including

settlement or other decision-making in the litigation). Any person or entity who obtains access to

DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not make any

copies, duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

portion thereof except as may be reasonably necessary in the litigation of this Action.   Any such

copies, duplicates, extracts, summaries or descriptions shall be classified DESIGNATED

MATERIALS and subject to all of the terms and conditions of this Order.

       8.      To the extent a producing Party believes that certain Protected Material qualifying

to be designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

limitation, the producing Party may designate such Protected Material “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY.”



                                                  5
       9.      For Protected Material designated CONFIDENTIAL – OUTSIDE ATTORNEYS’

EYES ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

listed in paragraphs 5(a-b) and (e-g).

       10.     Absent written consent from the designating Party, any attorney representing a

Party, whether in-house or outside counsel, and any person associated with a Party and permitted

to receive the other Party’s Protected Material that is designated CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY (“HIGHLY SENSITIVE MATERIAL”), who obtains, receives,

has access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY SENSITIVE

MATERIAL under this Order shall not prepare, prosecute, supervise, participate in, or assist in the

preparation or prosecution of any patent application pertaining to the field of the invention of the

patents asserted in this Action and any patent or application claiming priority to or otherwise

related to the patents asserted in this Action (collectively the “Field of Invention”) during the

pendency of this Action and for twelve (12) months after its conclusion, including any appeals. For

purposes of this paragraph, “prosecution” includes any activity related to the competitive business

decisions involving (i) the preparation or prosecution (for any person or entity) of patent

applications, including among others reexamination and reissue applications or (ii) directly or

indirectly participating, drafting, amending, advising, or otherwise affecting the scope or

maintenance of patent claims. This paragraph, however, does not prohibit such persons from

participating in any post grant review proceeding (including, but not limited to, a reissue protest,

ex parte reexamination, inter partes reexamination, inter partes review, or post grant review)

regarding a patent relating to the Field of Invention, so long as such person does not supervise,

participate, or assist in drafting claims or amendments to claims during such proceedings. To

ensure compliance with the purpose of this provision, each Party shall create an “Ethical Wall”




                                                 6
between those persons with access to HIGHLY SENSITIVE MATERIAL and any individuals

who, on behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

prosecute, supervise, participate in, or assist in the preparation or prosecution of any patent

application pertaining to the Field of Invention of the asserted patents.

       11.     Nothing in this Order shall require production of documents, information or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the work

product doctrine, or other privilege, doctrine, or immunity. Pursuant to Federal Rule of Evidence

502(d) and (e), if documents, information or other material subject to a claim of attorney-client

privilege, work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

unintentionally produced, such production shall in no way prejudice or otherwise constitute a

waiver of, or estoppel as to, any such privilege, doctrine, or immunity.             Any Party that

inadvertently or unintentionally produces documents, information or other material it reasonably

believes are protected under the attorney-client privilege, work product doctrine, or other privilege,

doctrine, or immunity may obtain the return of such documents, information or other material

by promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

unintentionally produced documents, information or other material.          The recipient(s) shall (1)

gather, destroy, and certify destruction of all copies of such documents, information or other

material to the producing Party or (2) gather and return all copies of such documents, information

or other material to the producing Party, except for any pages containing privileged or otherwise

protected markings by the recipient(s), which pages shall instead be destroyed and certified as

such to the producing Party.

       12.     There shall be no disclosure of any DESIGNATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this




                                                  7
Order. The Parties are hereby ORDERED to safeguard all such documents, information and

material to protect against disclosure to any unauthorized persons or entities.

       13.     Nothing contained herein shall be construed to prejudice any Party’s right to

use any DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access

to the DESIGNATED MATERIAL by virtue of his or her employment with the designating Party,

(ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

information, (iii) although not identified as an author, addressee, or copy recipient of such

DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

MATERIAL, (iv) a current or former officer, director or employee of the producing Party or a

current or former officer, director or employee of a company affiliated with the producing Party,

who previously, in the ordinary course of business, saw such DESIGNATED MATERIAL; (v)

counsel for a Party, including outside counsel and in-house counsel otherwise permitted to receive

the DESIGNATED MATERIAL in question; (vi) a consultant or expert retained for the purpose

of this litigation otherwise permitted to receive the DESIGNATED MATERIAL in question; (vii)

court reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

other persons unless prior authorization is obtained from counsel representing the producing Party

or from the Court.

       14.     Parties may, at the deposition or hearing or within seven (7) days after receipt

of a deposition or hearing transcript, designate the deposition or hearing transcript or any portion

thereof as “CONFIDENTIAL,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

ONLY,” pursuant to this Order. Access to the deposition or hearing transcript so designated shall




                                                 8
be limited in accordance with the terms of this Order. Until expiration of the 7-day period, the

entire deposition or hearing transcript shall be treated as CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY.                 Trial transcripts shall not be treated as DESIGNATED

MATERIAL unless so designated during the relevant trial proceeding. Nothing in this provision

shall limit the ability of any Party to use any portion of any deposition or hearing transcript prior

to the expiration of the 7-day period for designating the transcript pursuant to this Order.

        15.     Any DESIGNATED MATERIAL that is filed with the Court shall be filed under

seal and shall remain under seal until further order of the Court. The filing Party shall be responsible

for informing the Clerk of the Court that the filing should be sealed and for placing the legend

“FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the caption and

conspicuously on each page of the filing.         Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit thereto,

discloses or relies on confidential documents, information or material, such confidential portions

shall be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

        16.     This Order applies to pretrial discovery. Nothing in this Order shall be deemed to

prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

this Action, or from using any information contained in DESIGNATED MATERIAL at the trial

of this Action, subject to any pretrial order issued by this Court.

        17.     A Party may request in writing to the other Party that the designation given to any

DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not agree

to redesignation within ten (10) days of receipt of the written request, the requesting Party may

apply to the Court for relief.   Upon any such application to the Court, the burden shall be on the

designating Party to show why its classification is proper.         Such application shall be treated




                                                   9
procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the

Rule’s provisions relating to sanctions.    In making such application, the requirements of the

Federal Rules of Civil Procedure and the Local Rules of the Court shall be met. Pending the

Court’s determination of the application, the designation of the designating Party shall be

maintained.

       18.     Each in-house counsel, designated representative, and outside consultant or expert

to whom DESIGNATED MATERIAL is disclosed in accordance with the terms of this Order

shall be advised by counsel of the terms of this Order, shall be informed that he or she is subject

to the terms and conditions of this Order, and shall sign an Undertaking that he or she has received

a copy of, has read, and has agreed to be bound by this Order. A copy of the UNDERTAKING

form is attached as Appendix A.

       19.     To the extent that any discovery is taken of persons who are not Parties to this

Action (“Third Parties”) and in the event that such Third Parties contended the discovery sought

involves trade secrets, confidential business information, or other proprietary information, then

such Third Parties may agree to be bound by this Order.

       20.     To the extent that discovery or testimony is taken of Third Parties, the Third Parties

may designate as “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

ONLY”, any documents, information or other material, in whole or in part, produced or given by

such Third Parties.

       21.     Within thirty (30) days of final termination of this Action, including any

appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

summaries, descriptions, and excerpts or extracts thereof (excluding (i) one copy of the pleadings

and expert reports; and (ii) excerpts or extracts incorporated into any privileged memoranda of the




                                                10
Parties and materials which have been admitted into evidence in this Action), shall at the producing

Party’s election either be returned to the producing Party or be destroyed.       The receiving Party

shall verify the return or destruction by affidavit furnished to the producing Party, upon the

producing Party’s request.

       22.     The failure to designate documents, information or material in accordance with this

Order and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose such designation or challenging the propriety thereof. The

entry of this Order and/or the production of documents, information and material hereunder shall

in no way constitute a waiver of any objection to the furnishing thereof, all such objections being

hereby preserved.

       23.     Any Party knowing or believing that any other Party is in violation of or intends to

violate this Order and has raised the question of violation or potential violation with the opposing

Party and has been unable to resolve the matter by agreement may move the Court for such relief

as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

Party alleged to be in violation of or intending to violate this Order shall discontinue the

performance of and/or shall not undertake the further performance of any action alleged to

constitute a violation of this Order.

       24.     Production of DESIGNATED MATERIAL by each of the Parties shall not be

deemed a publication of the documents, information and material (or the contents thereof)

produced so as to void or make voidable whatever claim the Parties may have as to the proprietary

and confidential nature of the documents, information or other material or its contents.

       25.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation

of any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.




                                                  11
       26.     Each of the Parties shall also retain the right to file a motion with the Court (a) to

modify this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

entities if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.

       So Ordered this
       Oct 15, 2020




                                                12
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION




 NANOCO TECHNOLOGIES LTD.,
      Plaintiff,

      v.                                             Civil Action No. 2:20-cv-00038-JRG

 SAMSUNG ELECTRONICS CO., LTD., and
 SAMSUNG ELECTRONICS AMERICA,
 INC.
      Defendant



                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
     I, ___________________________________________, declare that:

1.   My address is _________________________________________________________.

     My current employer is _________________________________________________.

     My current occupation is ________________________________________________.

2.   I have received a copy of the Protective Order in this action. I have carefully read and

     understand the provisions of the Protective Order.

3.   I will comply with all of the provisions of the Protective Order. I will hold in confidence,

     will not disclose to anyone not qualified under the Protective Order, and will use only for

     purposes of this action any information designated as “CONFIDENTIAL,” or

     “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” that is disclosed to me.

4.   Promptly upon termination of these actions, I will return all documents and things

     designated as “CONFIDENTIAL,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’



                                              1
      EYES ONLY,” that came into my possession, and all documents and things that I have

      prepared relating thereto, to the outside counsel for the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
